46 So. 3d 193 (2010)
STATE of Louisiana
v.
Earl Joseph SMITH.
No. 2010-KK-0567.
Supreme Court of Louisiana.
October 15, 2010.
Denied.
KNOLL, J., concurs with reasons.
GUIDRY, J., concurs for Knoll's reasons.
*194 KNOLL, J., Concurring.
Arguably the trial court erred in suppressing the defendant's prior conviction, entered by a guilty plea before the Baton Rouge City Court on April 10, 2002, as a predicate offense in the pending charge of driving while intoxicated, fourth offense. However, because the State did not assign this as an error in its writ application, I concur in the denial of the writ.